Citation Nr: 1548433	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits for service connection for glioblastoma associated with herbicide exposure.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  He died on September [redacted], 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2011; a statement of the case was issued in November 2011; and a substantive appeal was received in January 2012.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

2.  The Veteran's glioblastoma was first demonstrated decades after service and was not etiologically related to any incident in service, to include exposure to herbicides.






CONCLUSION OF LAW

The criteria for an award of service connection for glioblastoma, due to herbicide exposure, on an accrued basis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The 'duty to assist' contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the appellant with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.

As noted above, the claim was remanded to the AOJ most recently in December 2014 for additional evidentiary development including obtaining a new medical opinion.  The AOJ obtained an additional opinion dated in April 2015, and readjudicated the claim in an August 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Such chronic diseases, including malignant tumors, may also be presumed to have been incurred in or aggravated by service if such disease becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Accrued benefits are 'periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . .'  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  An '[a]pplication for accrued benefits must be filed within one year after the date of death.'  38 C.F.R. § 3.1000(c).  By statute, the appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  For a claimant to prevail on an accrued benefits claim, the record must show that: (i) the appellant has standing to file a claim for accrued benefits; (ii) the veteran had a claim pending at the time of his death; (iii) the veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

Generally, only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA treatment records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

The Veteran filed a claim for service connection for glioblastoma received by VA in June 2008, and died on September [redacted], 2008.  In October 2008, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), including accrued benefits.  Her claim was therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).  While the evidence does not show that the Veteran had periodic monetary benefits at the time of his death which were due and unpaid, the Veteran had a claim for service connection pending at the time of his death.  The evidence of record at the time of the Veteran's death includes his claim for service connection for glioblastoma.  A number of VA treatment records were associated with the claims after his death; however, such records are considered to be in constructive possession of VA at the time of the Veteran's death and may be considered.  The Board notes that although an additional VA opinion was obtained in April 2015, as this was after the death of the Veteran, it cannot be considered with the current claim for accrued benefits. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).

The Veteran's service treatment records are silent for complaint, treatment, or diagnoses of residuals of glioblastoma.  The first evidence of a glioblastoma is in private treatment records dated in May 2008.  In his June 2008 claim, the Veteran asserted that his glioblastoma is proximately due to his military service in Vietnam and his exposure to herbicides.  VA and private treatment records dated from May 2008 to his death in September 2008 include ongoing treatment for a glioblastoma. 

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.  However, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case because glioblastoma is not on the list of diseases associated with herbicide exposure.

Nonetheless, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, no physician rendered an opinion as to whether such particular glioblastoma is related to any incident of service, to include exposure to herbicide; nor is there any evidence that such was manifest to a compensable degree within one year of separation from service or by February 1973.  

The Board finds that the question regarding the potential relationship between the Veteran's glioblastoma diagnosed in May 2008 and service to be complex in nature and thus not amenable to lay nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Thus, while the evidence limited to that of record and in constructive possession of VA at the time of the Veteran's death demonstrates a clinical diagnosis of glioblastoma, there is no probative evidence of a relationship between such particular malignant tumor and any incident of active service or probative evidence of compensable glioblastoma by February 1973.

Thus, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

While the appellant had standing, as the surviving spouse, to file a claim for accrued benefits and filed such within one year of the Veteran's death, and the Veteran had a claim for service connection for glioblastoma pending at the time of his death; there is no probative evidence to support his claim for service connection and the Board thus finds that the Veteran would not have prevailed on the claim if he had not died.  As such, the appellant may not prevail on her accrued benefits claim.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for glioblastoma is denied, for the purposes of accrued benefits.


ORDER

Entitlement to accrued benefits for service connection for glioblastoma associated with herbicide exposure is denied.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


